           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REGGIE L. MCCOY,
    Petitioner,                            NO. 3:17-CV-0693

          v.                               (JUDGE CAPUTO)
WARDEN J. BALTAZAR,
    Respondent.
                                ORDER
   NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED without
         prejudice.
   (2)   The Motion to Transfer Case (Doc. 12) is DENIED as moot.
   (3)   The Motion to Reopen Case (Doc. 14) is DENIED as moot.
   (4)   The Clerk of Court is directed to mark the case as CLOSED.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
